The Chief Justice,
concurring.
I join in the denial of certiorari on my reading of the temporary restraining order of the District Court as not. requiring the University to continue to make available to the respondents, at public expense, facilities of the University for the production of any future publication. Those attending a state university have a right to be free from official censorship in their speech and writings, bqt this right does not require the University-to commit its faculty or financial resources to any activity which it considers to be of substandard or marginal quality.